DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/01/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claims 1-3, 8-12 and 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chang et al.
Chang et al. (US Pub. No. 2019/0196308 A1) discloses:
Regarding claim 1, an optical module (i.e. path adjustment mechanism; Figure 3, element 200) comprising: a base (i.e. support; Figure 3, element 140), a first frame (i.e. carrier; Figure 3, element 110), an optical element (i.e. optical plate member; Figure 3, element 120), and at least one first driving assembly (Figure 3, elements 152, 154, 156, 158, 162, 164, 166 and 168), wherein the first frame (Figure 3, element 110) is disposed in the base (Figure 3, element 140), and the first frame (Figure 3, element 110) comprises a first body (Figure 3, element 112) and a pair of first shaft portions (Figure 3, element 132), wherein the pair of first shaft portions (Figure 3, element 132) extend outward from the first body (Figure 3, element 112), and the first body (Figure 3, element 112) comprises a pair of first inner folded edges (Figure 3, element 116); the optical element (Figure 3, element 120) is disposed between the pair of first inner folded edges (Figure 3, element 116); and the at least one first driving assembly (Figure 3, elements 152, 154, 156, 158, 162, 164, 166 and 168) and the optical element (Figure 3, element 120) abut against two opposite sides of one of the pair of first inner folded edges (Figure 3, element 116), respectively, and the at least one first driving assembly (Figure 3, elements 152, 154, 156, 158, 162, 164, 166 and 168) is configured to drive the first body (Figure 3, element 112) to swing relative to the base 
Regarding claims 2 and 11, the first body (element 112) further comprises a pair of first outer folded edges (see folded edges of element 112 illustrated in Figure 9C), wherein the first inner folded edges (element 116) are located on two opposite sides of the first body (element 112), the first outer folded edges (i.e. folded edges of element 112 illustrated in Figure 9C) are located on other two opposite sides of the first body (element 112), and the optical element (element 120) abuts against the pair of first outer folded edges (i.e. folded edges of element 112 illustrated in Figure 9C) and the pair of first inner folded edges (element 116).
Regarding claims 3 and 12, a side face of the first driving assembly (Figure 3, elements 152, 154, 156, 158, 162, 164, 166 and 168) faces the abutted first inner folded edge (Figure 3, element 116), and an area in which the side face of the first driving assembly (Figure 3, elements 152, 154, 156, 158, 162, 164, 166 and 168) overlaps with the first inner folded edge (Figure 3, element 116) against which the first driving assembly (Figure 3, elements 152, 154, 156, 158, 162, 164, 166 and 168) abuts is greater than or equal to 50% of an area (clearly illustrated in Figure 3) of the side face of the first driving assembly (Figure 3, elements 152, 154, 156, 158, 162, 164, 166 and 168).
Regarding claims 8 and 17, the first outer folded edge (i.e. folded edges of element 112 illustrated in Figure 9H) is a continuous and uninterrupted folded edge (see corners of element 112 in Figure 9H).
Regarding claims 9 and 18, the first outer folded edge (i.e. folded edges of element 112 illustrated in Figure 9C) comprises a disconnected portion (see corners of element 112 in Figure 9C).
Regarding claim 10, a projection apparatus (i.e. projector; page 4, paragraph 0027, lines 1-3) comprising an illumination system (Figure 8, element 310), a light valve (Figure 8, element 320), an optical module (Figure 8, element 110), and a projection lens (Figure 8, element 260), wherein the illumination system (Figure 8, element 310) is configured to provide an illumination beam (Figure 8, element 314), the light valve (Figure 8, element 320) is located on a transmission path of the illumination beam (Figure 8, element 314) and is configured to convert the illumination beam (Figure 8, element 314) into an image beam (Figure 8, element 314a), the optical module (Figure 8, element 110) is located on a transmission path of the image beam (Figure 8, element 314a) and is configured to increase a resolution (i.e. improve horizontally and/or vertically image resolutions; page 4, paragraph 0027, lines 42-45) of the image beam (Figure 8, element 314a), and the optical module (i.e. path adjustment mechanism; Figure 3, element 200) comprises: a base (i.e. support; Figure 3, element 140), a first frame (i.e. carrier; Figure 3, element 110), an optical element (i.e. optical plate member; Figure 3, .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. in view of Lin et al.
Chang et al. (US Pub. No. 2019/0196308 A1) teaches the salient features of the present except a pair of first shaft portions extend outward from a diagonal line of the first body.
Lin et al. (US Pub. No. 2016/0370575 A1) discloses a pair of first shaft portions (Figure 10C, element 1320) extend outward from a diagonal line (Figure 10C, element 1620) of the first body (Figure 10C, element 1000g).
.
Claims 5 and 14 are rejected under 35 U.S.C. 103 as being obvious over Chang et al. in view of Liu et al.
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Chang et al. (US Pub. No. 2019/0196308 A1) discloses a first frame (Figure 3, element 110) and a base.  However, Chang et al. does not teach a second frame disposed between the first frame and the base, wherein the second frame comprises a 
Liu et al. (US Pub. No. 2021/0026230 A1) discloses a second frame (Figure 2, element 130) disposed between the first frame (Figure 2, element 120) and the base (Figure 2, element 110), wherein the second frame (Figure 2, element 130) comprises a second body (Figure 2, element 132) and a pair of second shaft portions (Figure 2, element 134), wherein the pair of first shaft portions (Figure 2, element 124) are connected to the second body (Figure 2, element 122), the pair of second shaft portions (Figure 2, element 134) extend outward from two opposite sides of the second body (Figure 2, element 132) and are connected to the base (Figure 2, element 110), and a direction in which the pair of first shaft portions (Figure 2, element 124) extend is perpendicular to a direction in which the pair of second shaft portions (Figure 2, element  134) extend (clearly illustrated in Figure 2).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have a second frame disposed between the first frame and the base, wherein the second frame comprises a second body and a pair of second shaft portions, wherein the pair of first shaft portions are connected to the second body, the pair of second shaft portions extend outward from two opposite sides of the second body and are connected to the base, and a direction in which the pair of first shaft portions extend is perpendicular to a direction in which the pair of second 
Claims 6 and 15 are rejected under 35 U.S.C. 103 as being obvious over Chang et al. in view of Liu et al.
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). his rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Chang et al. (US Pub. No. 2019/0196308 A1) teaches the salient features of the present invention except at least one second driving assembly, wherein the second body further comprises a pair of second inner folded edges, the at least one second driving assembly is disposed on one side, which is oriented toward the base, of one of the pair of second inner folded edges, and the at least one second driving assembly is 
Liu et al. (US Pub. No. 2021/0026230 A1) discloses at least one second driving assembly (Figure 2, element 160), wherein the second body (Figure 2, element 122) further comprises a pair of second inner folded edges (i.e. corners of element 122), the at least one second driving assembly (Figure 2, element 160) is disposed on one side, which is oriented toward the base (figure 2, element 110), of one of the pair of second inner folded edges (i.e. corners of element 122), and the at least one second driving assembly (Figure 2, element 160) is configured to drive the second body (Figure 2, element 122) to swing relative to the base (Figure 2, element 110) by taking the pair of second shaft portions (Figure 2, element 134) as a rotating shaft (i.e. shaft portion).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have at least one second driving assembly, wherein the second body further comprises a pair of second inner folded edges, the at least one second driving assembly is disposed on one side, which is oriented toward the base, of one of the pair of second inner folded edges, and the at least one second driving assembly is configured to drive the second body to swing relative to the base by taking the pair of second shaft portions as a rotating shaft as shown by Liu et al. in combination with Chang et al.’s invention for the purpose of having an optical module in which the rotation axis through the driving assemblies enhances the resolution of the image light beam converted by the light valve (Liu et al., page 4, paragraph 0040, lines 1-5).
Claims 7 and 16 are rejected under 35 U.S.C. 103 as being obvious over Chang et al. in view of Liu et al.
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). his rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Chang et al. (US Pub. No. 2019/0196308 A1) teaches the salient features of the present invention except a plurality of second outer folded edges, wherein a part of the at least one second driving assembly is sandwiched between two second outer folded edges of the plurality of second outer folded edges.
Liu et al. (US Pub. No. 2021/0026230 A1) discloses a plurality of second outer folded edges (i.e. corners of element 132), wherein a part of the at least one second driving assembly (Figure 2, element 160) is sandwiched between two second outer folded edges (i.e. corners of element 132) of the plurality of second outer folded edges (clearly illustrated in Figure 2).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chen et al. (CN 209746337 U) discloses an optical module comprising a seat body, at least one shaft part, at least one frame body and an optical element. Shaft section having curved shape. The frame body is connected to the base body through the shaft part and is used for swinging relative to the base body by taking the shaft part as a rotating shaft. At least one of the seat body and the frame body is provided with at least one connecting surface parallel to the rotating shaft, and the shaft part is connected to the connecting surface. The optical element is arranged in the frame body. In addition, a projector with the optical module is also provided. According to the optical module and the projector using the same, the size of the optical module can be effectively reduced.


Nonaka et al. (US Pub. No. 2017/0299883 A1) shows a  projector that projects image light on a projection surface and including a light modulator that modulates light emitted from a light source to form the image light, an optical path deflecting section that changes the projection direction of the image light modulated with the light modulator, a projection system that projects the image light outputted from the optical path deflecting section on the projection surface, a vibration detecting section that detects vibration acting on the projector, and an optical path deflection controlling section that controls the amount of change in the projection direction deflected by the optical path deflecting section based on the vibration detected by the vibration detection section.
Mizoguchi (US Pub. No. 2016/0227176 A1) discloses an optical device including a glass plate, a movable section that supports the glass plate, a shaft section that supports the movable section so as to be swingable around the swing axis, a support section that supports the shaft section, a permanent magnet that is provided in the 
Mizoguchi et al. (US Pub. No. 2012/0033280 A1) teaches an optical scanner including: a light reflecting section having a light reflecting surface; a supporting section supporting the light reflecting section; a movable section supporting the supporting section; at least a pair of movable beams extending from the movable section and disposed in such a way that the movable beams face each other; a displacement section connected to the movable beam; two drive beams each extending from the displacement section; and a supporting frame supporting the drive beams, wherein the movable beams each include a bending section which is bent and deformed in a thickness direction of the supporting frame, and an end on the side of the movable section of the supporting section is fixed in a position more distant from the light reflecting section than an end face on the side of the light reflecting section of the movable section.
Choi et al. (US Pub. No. 2005/0264501 A1) shows a device for improving resolution by using visual characteristics, wherein an image can be displayed at a more improved resolution than the actual physical resolution, thereby obtaining the same effect as the case where the resolution is physically improved. An image signal corresponding to one frame is separated into a first image signal and a second image 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGDA CRUZ whose telephone number is (571)272-2114. The examiner can normally be reached Monday-Friday from 9:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAGDA CRUZ/Examiner, Art Unit 2882                                                                                                                                                                                                        
03/09/2022